IN THE SUPREME COURT OF THE STATE OF DELAWARE

PABLO A. DAMIANI,                       §
                                        §
      Plaintiff Below,                  §   No. 105, 2015
      Appellant,                        §
                                        §
      v.                                §   Court Below—Superior Court
                                        §   of the State of Delaware,
GEORGE GILL,                            §   in and for New Castle County
                                        §   C.A. No. N14C-05-186-ALR
      Defendant Below,                  §
      Appellee.                         §

                           Submitted: May 8, 2015
                           Decided: July 14, 2015

Before HOLLAND, VALIHURA, and VAUGHN, Justices.

                                     ORDER

      This 14th day of July 2015, after careful consideration of the parties’ briefs

and the record on appeal, we find it manifest that the Superior Court’s granting of

summary judgment in favor of the appellee, George Gill, should be affirmed on the

basis of the Superior Court’s well-reasoned opinion dated January 28, 2015. As to

the argument of the appellant, Pablo A. Damiani, that he was unable to name or

serve the guards identified as John Doe #1 and John Doe #2 in his complaint

because the Department of Correction did not respond to his inquiries, there is no

indication that Damiani ever served any discovery upon Gill or any non-parties to

obtain this information. Although pro se litigants are afforded some leniency in

presenting their cases, “[t]here is no different set of rules for pro se plaintiffs, and
the trial court should not sacrifice the orderly and efficient administration of justice

to accommodate the unrepresented plaintiff.”1 The Superior Court did not err in

dismissing the claims against the John Doe defendants.

         NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                              BY THE COURT:



                                              /s/ Karen L. Valihura
                                                     Justice




1
    Draper v. Med. Ctr., 767 A.2d 796, 799 (Del. 2001).

                                                 2